EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Jeff R. Guinn on 06/03/2021. 

The application has been amended as follows:
Claim 20 has been replaced with
-- A method for data switching using a crosspoint switch, wherein the crosspoint switch is operatively connected to a data source, a data destination, a higher layer process device, and a derived data destination, the method comprising:
receiving data from the data source at the crosspoint switch;
transmitting a first copy of the data from a first output of the crosspoint switch to the data destination;
transmitting a second copy of the data from a second output of the crosspoint switch to the higher layer process device, wherein: 
the higher layer process device processes the second copy of the data using a first higher layer process of the higher layer process device to obtain a derived data item corresponding to the second copy of the data,
the first higher layer process comprises a multicasting subscribing function,

the derived data item is not a portion of the second copy of the data;
injecting the derived data item into a data stream destined for the derived data destination; and
transmitting the derived data item to the derived data destination using the crosspoint switch.--

Claim 21 is canceled.

Claim 24 has been replaced with
-- The method of claim 20, wherein the higher layer process device further comprises a second higher layer process, and the method further comprises:
analyzing, by the second higher layer process, the second copy of the data to determine data link statistics; and
transmitting the data link statistics to an administrative entity--

Claim 30 has been replaced with
--The method of claim 20, wherein: 
the first higher layer process is one of a plurality of higher layer processes of the higher layer process device, and
the first higher layer process is a process that is not carried out at a physical layer of a network device comprising the crosspoint switch.--
Claim 31 has been replaced with
--The method of claim 30, wherein at least one higher layer process of the plurality of higher later processes is selected for use by providing the second copy of the data to an input of the higher layer process device.--

Claim 32 has been replaced with
--The method of claim 30, wherein at least one higher layer process of the plurality of higher layer processes calculates a timestamp corresponding to the second copy of the data.--

Claim 33 has been replaced with
-A system for data switching, the system comprising:
a switch operatively connected to a data source, a data destination, and a derived data destination, and comprising:
a crosspoint switch; and
a higher layer process device, wherein:
the crosspoint switch is configured to:
receive data from the data source;
transmit a first copy of the data from a first output of the crosspoint switch to the data destination;
transmit a second copy of the data from a second output of the crosspoint switch to the higher layer process device;

transmit the derived data item to the derived data destination using the crosspoint switch; and
the higher layer process device is configured to:
process the second copy of the data using a first higher layer process of the higher layer process device to obtain the derived data item corresponding to the second copy of the data, wherein:
the first higher layer process comprises a multicasting subscribing function,
the derived data item comprises a request to subscribe or unsubscribe from a multicast group, and 
the derived data item is not a portion of the second copy of the data.--

Claim 34 is canceled.

Claim 35 has been replaced with
--The system of claim 33, wherein:
the higher layer process device further comprises a second higher layer process configured to perform an analysis of the second copy of the data to determine data link statistics, and
the data link statistics comprise at least one physical layer idle pattern or at least one physical layer error.--
Claim 36 has been replaced with
--The system of claim 35, wherein the data link statistics further comprise a count of data packets by type, protocol, and size.--

Claim 37 has been replaced with
--The system of claim 35, wherein the data link statistics further comprise a count of data packet errors by error type including invalid frame check sequence (FCS), packet size, or alignment.--

Claim 38 has been replaced with
--The system of claim 35, wherein the data link statistics further comprise a result of a packet Media Access Control (MAC) address inspection to identify at least one connected device.--

Claim 39 has been replaced with
--A method for data switching, the method comprising:
transmitting a first copy of data from a first output of the switch towards a data destination;
transmitting a second copy of the data to a higher layer process device in the switch, wherein: 
the higher layer function device processes the second copy of the data using a first higher layer process of the higher layer process device to obtain a derived data item corresponding to the second copy of the data,

the derived data item comprises a request to subscribe or unsubscribe from a multicast group, and
the derived data item is not a portion of the second copy of the data;
injecting the derived data item into a data stream destined for the derived data destination; and
transmitting the derived data item to a derived data destination using the switch.--



REASONS FOR ALLOWANCE
Claims 20, 22-33 and 35-39 are pending. Claims 1-19, 21 and 34 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,630,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 8-14 of remarks, filed on 03/03/2021, with respect to 35 U.S.C. § 102(a) and 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejection of claims 20-39 has been withdrawn. 

Allowable Subject Matter
Claims 20, 22-33 and 35-39 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 20, 22-33 and 35-39, the cited prior art, either alone or in combination, fails to teach the claimed features of:
the higher layer process device processes the second copy of the data using a first higher layer process of the higher layer process device to obtain a derived data item corresponding to the second copy of the data,
the first higher layer process comprises a multicasting subscribing function,
the derived data item comprises a request to subscribe or unsubscribe from a multicast group, and
the derived data item is not a portion of the second copy of the data;
injecting the derived data item into a data stream destined for the derived data destination; and
transmitting the derived data item to the derived data destination using the crosspoint switch.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leong et al. (US 8537697) discloses Packet timing measurement.
Shankar et al. (US 20070153772) discloses Method and system for calculation of QOV metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464